IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AUGUSTO SUI, individually and as
Representative of the ESTATE OF
VIRGILIO SUI and JUANA SUI,

Plaintiffs,

V. C.A. No. N20C-09-222 MMJ

JOHN S. SPADARO, as Personal
Representative of the ESTATE OF
JANE L. EMERY,

Defendants.

On Defendant’s Motion to Dismiss
Pursuant to Superior Court Civil Rule 19
DENIED

1. In this wrongful death action, Defendant has moved to dismiss pursuant to
Superior Court Civil Rule 19. Defendant argues that Plaintiffs have failed to join an
indispensable party. The alleged indispensable party is Virgilio Sui Chau, a
surviving son of the decedent. Chau is Peruvian national and resides in Peru. In the
absence of this son, Defendant asserts that the Estate will be subject to multiple
claims and obligations.

2. In opposition, Plaintiffs state that any future action brought by Chau would

be time-barred. Additionally, there is no legal authority to support Defendant’s
proposition that one potential plaintiffs failure to file a wrongful death claim bars
all remaining timely-filed suits. Finally, Plaintiffs have no obligation to locate and
join Chau in this action. To do so could be unethical as an improper attempt at client
solicitation.

3. The Court finds that, under these circumstances, Chau is neither a
necessary nor an indispensable party. Judgment can be rendered in his absence and
a separate future action would be barred by the statute of limitations. There is no
Delaware authority requiring joinder of Chau.

THEREFORE, Defendant’s Motion to Dismiss Pursuant to Superior Court
Civil Rule 19 is hereby DENIED.

IT IS SO ORDERED this / day of March, 2021.

 

 

The Héhorable Mary M. Johnston